Citation Nr: 1134027	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-15 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of trigger finger release of the right thumb (dominant).

2. Entitlement to a compensable disability rating for trigger finger of the left ring finger.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to September 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision by the Honolulu, Hawaii Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The above increased rating issues were previously before the Board in June 2009 at which time they were remanded for further development.  The Board notes that the issue of entitlement service connection for disability of the right index finger was granted by the Board in June 2009 and is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the September 2006 VA hands examination the Veteran indicated that he had been employed in a supervisory position with the United States Postal Service (USPS) beginning in 1991 but retired in September 2005.  He indicated that he was applying for medical retirement from the USPS for his hands and back.  In a July 2011 Informal Hearing Presentation the Veteran's representative noted that the Veteran had been granted such a medical retirement.  On remand, efforts to obtain the records held by the USPS regarding his application for medical retirement should be made.    

The Veteran was most recently afforded a VA examination regarding his service-connected finger disorders in September 2006.  The Veteran's representative contends that given the length of time since the last examination and the fact that the Veteran has been awarded medical retirement with the USPS, a new examination is necessary.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, the RO should, once again, schedule the Veteran for another VA hand examination.   

Moreover, as above, the Veteran has argued that he cannot maintain substantially gainful employment due to his service-connected finger disorders.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected finger disorders.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Finally, the evidence in connection with the Veteran's service-connected finger disorders raises the possibility that 38 C.F.R. § 3.321 is applicable.  The Board does not itself have the authority to assign, in the first instance, a higher rating on an extraschedular basis, but it may submit the case for assignment of such a rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Prior to determining whether referral is warranted, VA must contact the Veteran to determine if he has any additional evidence relevant to the question of whether his finger disorders singly, or in combination with other service-connected disorders, have caused his unemployability.  The RO should also ask the Veteran whether he is in receipt of Social Security disability benefits in addition to medical retirement from the USPS.

A review of the claims file shows VA treatment records dated from November 2001 through September 2006 but nothing from September 2006 to the present.  On remand, the RO should attempt to obtain any outstanding VA treatment records dated from September 2006 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative appropriate notice with respect to the TDIU issue.  

2.  The RO should request from the Veteran and his representative information regarding his application for medical retirement from the United States Postal Service.  The Veteran should either submit the records himself or provide the necessary authorization giving the RO the authority to obtain the Veteran's employment records regarding his application for medical retirement.

3.  Contact the Veteran to determine if he has any additional evidence relevant to the question of whether his finger disorders singly, or in combination with other service-connected disorders, have caused his unemployability.  The RO should also ask the Veteran whether he is in receipt of Social Security disability benefits in addition to medical retirement from the USPS.

4.  Ask the Veteran to identify all medical care providers who treated him for his service-connected right and left finger disabilities since 2006.  After securing the necessary release, obtain those records and all outstanding VA treatment records from September 2006 to the present.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

5.  After completion of the foregoing, schedule the Veteran for a VA examination to identify the current level of impairment resulting from his service-connected right thumb and left ring finger disorders and to obtain an opinion as to whether his any of his service-connected disabilities would as likely as not preclude substantially gainful employment.  The Veteran should be properly notified of the examination and of the consequences of a failure to appear.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (to include the right thumb, the left ring finger, the right index finger, hypertension, and coronary artery disease) would prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him.

A complete rationale for all opinions must be provided. 

6.  After completion of the foregoing, determine whether referral of the case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating for the right thumb and left finger disorders under the provisions of 38 C.F.R. § 3.321(b) is warranted, with specific consideration of the sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).

7.  After completion of the foregoing, readjudicate the disability ratings, including schedular, extraschedular, and TDIU on the merits.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


